Citation Nr: 1535101	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  07-15 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.

2.  Entitlement to service connection for a bilateral foot disability, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and A.M.



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to July 1975.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from August and December 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In July 2010, the Veteran testified at a Board hearing at the RO before the undersigned; a transcript of the hearing is of record.  

By way of history, in a September 2010 decision, the Board denied the Veteran's claims and he, in turn, appealed to the United States Court of Appeals for Veterans Claims (Court).  In March 2011, counsel for VA's Secretary and the Veteran's attorney (the parties) filed a Joint Motion for Vacatur and Remand with the Court.  By Order dated later that month, the Court granted the motion, vacating the Board's decision and remanding the matter to the Board for further proceedings consistent with the Joint Motion.  In September 2011, the Board remanded the claims for additional development.  The Board again remanded the matter in November 2013.  The case has returned to the Board for appellate review, however, the requested development has not been completed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Unfortunately, the Board's review of the claims file reveals that further AOJ action is warranted as the development requested by the Board pursuant to a November 2013 remand is incomplete.  In that remand, the Board essentially requested: (1) military personnel records; (2) private and VA medical records (upon obtaining proper authorization); and (3) an addendum medical opinion.  Specifically, the third action item requesting a medical opinion was not completed.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

On review, it appears that the RO may have believed that the third action item was contingent upon the actual receipt of certain medical records.  The deferred rating decision associated with the file in November 2013 indicates that once VA obtains the military and medical records, the RO will schedule another VA examination (although the Board specifically requested an opinion).

A review of the file indicates that A Personnel Information Exchange System (PIES) request for the Veteran's personnel records was submitted in January 2014.  In February 2014, all available requested personnel records were shipped to the scanning vendor for upload into the Veteran's electronic file.  With respect to the medical records, in January 2014, the RO sent the Veteran a letter asking for him to provide signed authorization and release forms (VA Form 21-4142) so that specific private treatment records could be obtained.  Additionally, he was asked to identify any VA or military facility from which he received relevant treatment.  He was instructed of where to send the evidence and he was given notice that VA must receive the evidence within 30 days of the letter.  The Veteran did not submit any authorization or release forms nor did he submit any evidence to date.  The Board emphasizes that without the signed VA Form 21-4142, medical records cannot be requested from the Veteran's private physicians.  Thus, it is clear that the RO has attempted to complete action item (2), but was unable to make the initial request for records without the necessary authorization forms.  Regardless, action item (3) should have been attempted as it was not conditional on the actual receipt of medical records; the RO has to make an attempt to receive such records pursuant to VA's duty to assist and 38 C.F.R. § 3.159(c).

Thus, the AOJ did not substantially comply with the mandates of the Board's November 2013 remand, and regrettably, this matter must be returned to the AOJ for completion of the remaining development, namely to obtain an addendum or new medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the January 2012 VA examinations (or another examiner if unavailable) for preparation of an addendum opinion.  The entire claims file should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review.

The reviewing clinician should specifically address the following questions:

A)  Hypothetically, what is the likelihood that the type of fall the Veteran reported happened in service (falling 10 or 15 feet from a rope on an incline) could have caused right knee degenerative joint disease and bilateral foot peripheral neuropathy?  Please discuss the medical principles involved.  

B)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's right knee degenerative joint disease manifested in service, within one year of discharge from service, or is otherwise related to his reported fall in service?  Please provide a complete explanation for the opinion that is based on the facts and medical principles.  If the absence of contemporaneous right knee complaints during service is the basis for the opinion, the examiner should discuss whether the type of injury reported by the Veteran or the type of injury that would cause degenerative joint disease would be of the type that treatment would have been sought and noted in the medical record or at his July 1975 discharge examination.

C)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral foot peripheral neuropathy manifested in service or is otherwise related to his reported fall in service?  In rendering this opinion, please discuss the likely etiology of the Veteran's peripheral neuropathy.  Please provide a complete explanation based on the facts and medical principles.  If the absence of contemporaneous foot complaints during service is the basis for the opinion, the examiner should discuss whether the type of injury reported by the Veteran or the type of injury that would cause peripheral neuropathy would have been of the type that treatment would have been likely sought and noted in the medical record or at his July 1975 discharge examination.

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his attorney with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




